UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1080


GREGORY BADER,

                 Plaintiff - Appellee,

          v.

CREIGHTON WOLFE SOSSOMON,

                 Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.       Martin K.
Reidinger, District Judge. (2:09-cv-00049-MR-DLH)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Creighton W. Sossomon, Highland, North Carolina, for Appellant.
Mark C. Kurdys, ROBERTS & STEVENS, P.A., Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Creighton Wolfe Sossomon appeals the district court’s

order   granting       enforcement             of    a   settlement      agreement           between

Sossomon and Gregory Bader and its order denying his motion to

amend the court’s judgment enforcing that agreement.                                 On appeal,

Sossomon argues that the district court erred in enforcing the

agreement because its terms were not sufficiently clear, full

payment was not yet due, and the court failed to conduct a

plenary hearing.         Finding no reversible error, we affirm.

               “We review [a] district court’s findings of fact for

clear error and its decision whether to enforce a settlement

agreement       for     abuse           of    discretion.”            Hensley           v.    Alcon

Laboratories,         Inc.,       277    F.3d       535,    541   (4th   Cir.       2002).       We

review the denial of a Fed. R. Civ. P. 59(e) motion as well for

abuse of discretion, Robinson v. Wix Filtration Corp., LLC, 599

F.3d 403, 407 (4th Cir. 2010).                             “[T]o exercise its inherent

power     to    enforce       a    settlement            agreement,      a    district        court

(1) must find that the parties reached a complete agreement and

(2) must be able to determine its terms and conditions.”                                     Id. at

540-41.        We conclude that the district court did not abuse its

discretion       in    finding          that    the        parties   reached        a    complete

agreement with clear and unambiguous terms and conditions and in

ordering       full    payment           in     compliance        with       that    agreement.

Further, we find Sossomon’s contention that he did not receive a

                                                    2
plenary hearing without merit, as the district court did, in

fact, schedule two hearings, one of which Sossomon failed to

attend.

           Accordingly,       we   affirm   the   district   court’s   orders.

We   dispense   with   oral    argument     because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       3